Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responsive to the claims filed 7/30/2020. Claims 1 – 15 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 7/30/2020, 9/23/2021, 10/15/201 are acknowledged by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Examiner for this office action is interpreting the term “removable” as per the ordinary and customary meaning of the term and in light of the specification to mean the housing is capable of 
Claims 1, and 12, require a housing that is removable and fluidically coupled by means of a fluid interface. The claim also requires the apparatus to be capable of purging air. 
Claim 8 requires a removeable apparatus with a fluid coupling to the first fluidic valve by means of a fluid interface.
Paragraphs 45 and 46 of the specification describes figure 6. It states “the bore (430) is in fluid 
communication with the fluid interfaces (410) via a number of fluidic paths WO 2019/164526 PCT/US2018/019645formed within the body (425) of the air purging device (400)” and concludes “[a]lthough Fig. 6 shows a specific layout of fluid paths formed in the body (425), the present specification contemplates that the fluid interface (410) may be fluidically coupled to the bore (430) in any arrangement that allows the bore (430) to maintain a vacuum in the bore (430) when the plunger (445) is removed from the bore (430).” 
Examiner maintains there are no “fluid paths” in element 425 connecting the bore 430 with the fluid interface 410 shown in figure 6. Figures 4 and 5 do not show any fluidic path between the bore 430 and the fluidic interface 410.
Further it is not clear how the latch 520 holds the housing 400 in place to provide a fluidic path during the purging process. Applicant describes in paragraph 44 “the latch may be pressed down before the carriage (505) rises up to allow the user to pull the air purging device (400) from the carriage (505) thereby removing the air purging device (400) from the air purging system (500).” Applicant does explain how the latch holds the removable housing during the purging process to establish a fluid coupling. 
Independent claims are drafted broadly without clear details of the interaction between the claimed elements. The claimed subject matter is printer art used in both 2D and 3D printer. Examiner maintains the 3D printer art is presently new area and requires a high level of expertise to practice. The amount of direction given the inventor is minimal as to the how the fluid interface is achieved and how the housing is capable of removal. 
Based on the foregoing claims 1 – 15 are rejected for failing to describe the subject matter in a manner to enable one skilled in the art to make or use the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753





 
13